Title: To George Washington from Benjamin Hawkins, 20 February 1793
From: Hawkins, Benjamin
To: Washington, George



Senate Chamber 20 feby 1793

There being a proba[bi]lity that an accommodation of our differences with the Northwestern Indians is to be effected by treaty in the course of the expected negotiations with them: Or their enmity placed in so strong a point of view, as to endure a general acquiescence in the measures, which must of necessity be persued, by the government, to compell them to embrace such equitable terms, as the United States are willing to offer them. I cannot resist expressing to you an idea which forcibly opperates on my judgment as very desirable on the present occasion.
It is well-known that Mr Steel is one of the warmest and most decided opponents to many of the measures heretofore adopted, And if he should by the Executive be enabled to have any agency in the treaty, I am of opinion it would have the effect contemplated. He will not be a member of the ensuing Congress. With perfect respect I have the honor to be sir, your obedient servant

Benjamin Hawkins

